Title: From George Washington to Gardoqui, 20 January 1786
From: Washington, George
To: Gardoqui, Diego Maria de



Sir,
Mount Vernon 20th Jany 1786.

The letter which your Excellency did me the favor to write to me on the first of this month does me great honor: the sentiments which you have been pleased to entertain of my conduct are very flattering; and the friendly manner in which they are expressed is highly pleasing. To meet the approbation of a gentleman whose good wishes were early engaged in the American cause, & who has attended to its progress thro’ the various stages of the revolution, must be considered as a happy circumstance for me; & I shall seek occasionally to testify my sense of it.

With much truth, I repeat the assurances offered to your Excellency thro’ Mr renden, of the pleasure I should have in seeing you at my Seat in this State, that I might express personally to you, how sensibly I feel for the proposed honor of your correspondence, & pray you to offer in such terms as you know would be most acceptable & proper, my gratitude to His Catholic Majesty, for his royal present to me—than which nothing could have been more flattering or valuable. With much esteem, respect & consideration I have the honor to be &c.

G: Washington

